Case 19-23769-PGH Doc 48 Filed 01/31/20 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] 2nd Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Nancy Roig JOINT DEBTOR: CASE NO.: 19-23769-JKO
SS#: xxx-xx- 9783 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section III

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included
IL. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

{m] Included [_] Not included

 

[_] Included [m] Not included

 

 

 

 

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $389.53 formonths 1 to 3;
2. $489.30 formonths 4 to _36_;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [_] PROBONO
Total Fees: $5700.00 Total Paid: $1500.00 Balance Due: $4200.00
Payable $262.50 /month (Months 1 to 16 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$4500Atty Fees + $150costs +$500MTV + $25costs + 500M2Approve Sale of Property + $25costs
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [lm] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [ | NONE
IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL

SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

 

 

 

1. REAL PROPERTY: [ll] NONE
2. VEHICLES(S): [[] NONE

LF-31 (rev. 10/3/17) Page 1 of 3

 
Case 19-23769-PGH Doc 48_ Filed 01/31/20 Page 2 of 3

 

 

 

 

Debtor(s): Nancy Roig Case number: 19-23769-JKO

1. Creditor: Ist Investors Servicing Value of Collateral: $9,500.00 Payment

Corporation . an ys

Amount of Creditor's Lien: $11,255.82 _| Total paid in plan: $10,481.96
Address: 380 Interstate N. Pkwy TT TTT O_O

Suite 300

Atlanta, GA 30339 Interest Rate: 6.50% $91.62 /month(Months 1 to 3 )
Last 4 Digits of Account No.: 0001 $182.32 _/month(Months 4 to 16 )
VIN: SNPE24AF2FH131176 $391.85 /month (Months 17 to 36 )

 

Description of Collateral:
2015 Hyundai Sonata SE

 

Check one below:

2m incurred 910 days or more pre-
petition

ca incurred less than 910 days pre-
petition

 

 

 

 

 

3. PERSONAL PROPERTY: [m] NONE

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[mg] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
[_] NONE

[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Franklin Credit Management 7300 4928 SW 90 Ave., Ft. Lauderdale, FL 33328
1. Corp. Debtor is seeking to sell the property via short sale.
5 Gregory Funding 6513 4928 SW 90 Ave., Ft. Lauderdale, FL 33328

Debtor is seeking to sell the property via short sale.

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: |B] NONE
B. INTERNAL REVENUE SERVICE: |] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
D. OTHER: [Bm] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $52.97 ‘month (Months 17 to 36 )

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[§] NONE

 

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-23769-PGH Doc 48_ Filed 01/31/20 Page 3 of 3
Debtor(s): Nancy Roig Case number: 19-23769-JKO

VII. INCOME TAX RETURNS AND REFUNDS: [_] NONE

 

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIII. NON-STANDARD PLAN PROVISIONS [im] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Nancy Roig Date Date
/s/ Gabriel Gonzalez 01/31/2020
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
